11TH COURT OF APPEALS
                                         EASTLAND, TEXAS
                                             JUDGMENT

In the interest of B.S.M., a child,                   * From the 35th District
                                                        Court of Brown County,
                                                        Trial Court No. CV 11-07-268.

No. 11-12-00276-CV                                    * March 15, 2013

                                                      * Memorandum Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

        This court has inspected the record in this cause and concludes that there is no error in the
judgment below. Therefore, in accordance with this court’s opinion, the judgment of the trial
court is in all things affirmed.